Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE: VICTOR BUSTOS,

                            Relator.

§

§

§

§

§

No. 08-04-00084-CR


AN ORIGINAL PROCEEDING

IN MANDAMUS

OPINION ON PETITION FOR WRIT OF MANDAMUS

 Relator Victor Bustos has filed a petition for writ of mandamus, seeking to compel
the trial judge to grant him access to grand jury transcripts.  To obtain mandamus relief in
a criminal matter, the relator must establish that (1) the act sought to be compelled is
ministerial, and (2) there is no adequate remedy at law.  Dickens v. Court of Appeals for
Second Supreme Judicial Dist., 727 S.W.2d 542, 548 (Tex. Crim. App. 1987).  Relator has
not established that the trial judge has a ministerial duty to grant him access to the grand jury
transcripts.  Accordingly, the petition for writ of mandamus is denied.
May 6, 2004

  
	 				RICHARD BARAJAS, Chief Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)